DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 13, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 5 line 2, claim 13, line 2 and claim 18, line 4 recites “the standpipe”. There is insufficient antecedent basis for this feature in the claims. Claim 19-20 are also rejected as being dependent on claim 18.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-7, 9-15, and 17 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Tettleton et al. (US 20080078586).

Regarding claim 1, Tettleton discloses a system for relieving pressure in a drillstring (18) on a drilling rig (fig 1), comprising: a remote switch (14) to move from a closed-valve position to an open-valve position ([0060] discloses that the controller can be remote, [0061]-[0062] discloses that 14 comprises a relay that opens and closes, figs 1-3); a valve actuator (174) to move from a first valve actuator position to a second valve actuator position when the remote switch moves from the closed-valve position to the open-valve position ([0051]); and a valve (148) to route a drilling fluid from the drillstring (18) to a flowline (17) via a bleed-off line (21) when the valve moves from a closed position to an open position as the valve actuator moves from the first valve actuator position to the second valve actuator position ([0041]-[0042], [0045]).

Regarding claims 2 and 10, Tettleton further discloses that the drilling rig is an onshore drilling rig or an offshore drilling rig (fig 1).

Regarding claims 3 and 11, Tettleton further discloses that the drilling fluid is a liquid drilling fluid or a gaseous drilling fluid ([0002] discloses the use of mud).



Regarding claims 5 and 13, Tettleton further discloses that the valve is located in a section of pipe laterally connected to the standpipe (fig 1).

Regarding claims 6 and 14, Tettleton further discloses that the valve is a plug valve, a ball valve, a gate valve, a globe valve, a pilot valve, or a choke valve (figs 1-3).

Regarding claims 7 and 15, Tettleton further discloses that the remote switch is to move from the open-valve position to the closed-valve position ([0061]-[0062] discloses that 14 comprises a relay that opens and closes); the valve actuator is to move from the second valve actuator position to the first valve actuator position when the remote switch moves from the open-valve position to the closed-valve position ([0053]); and the valve is to move from the open position to the closed position when the valve actuator moves from the second valve actuator position to the first valve actuator position ([0045]).


Regarding claims 9 and 17, Tettleton  discloses a method for relieving pressure in a drillstring (18) on a drilling rig (fig 1), comprising: moving a remote switch (14) from a closed-valve position to an open-valve position ([0060] discloses that the controller .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tettleton et al. (US 20080078586) as applied to claims 7, 15, and 19 above, and further in view of Kibler (US 20190338613).

Regarding claims 8 and 16, Tettleton is silent regarding the presence of a valve position indicator light, wherein the valve position indicator light is to turn on when 
Tettleton and Kibler disclose similar systems used to control well equipment.
Kibler teaches the use of a valve position indicator light (133), wherein the valve position indicator light is to turn on when the valve moves to the open position and turn off when the valve moves to the closed position ([0101], fig 1D).
Kibler further teaches the use of a valve position sensor (352U, 352L) to confirm that the valve moves from the open position to the closed position when the valve actuator moves from the second valve actuator position to the first valve actuator position ([0101]).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Tettleton and Kibler before him or her, to modify the apparatus disclosed by Tettleton to include the position indicator light and valve position sensor as taught by Kibler in order to provide an operator with the valve status in order to quickly detect mechanical issues. 

Claims 18-20 is rejected under 35 U.S.C. 103 as being unpatentable over Tettleton et al. (US 20080078586) as applied to claims 7, 15, and 19 above, and further in view of Hopper (US 20050061514)


Regarding claims 18-20, Tettleton further discloses that instructions to direct the processor to move the valve actuator from the second valve actuator position to the first 
Tettleton is silent regarding the fact that the pre-selected mud pressure is at atmospheric pressure.
Hopper teaches having mud at atmospheric pressure in order to remove any entrained gas ([0009])
However, before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Tettleton and Hopper before him or her, to modify the pre-selected mud pressure disclosed by Tettleton to atmospheric pressure as taught by Hopper in order to remove entrained gas in the mud ([0009]).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANY E AKAKPO/Examiner, Art Unit 3672                                                                                                                                                                                                        12/3/2021